Citation Nr: 0334612	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-03 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1961 to June 1964.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for right eye disability is the subject of a 
remand at the end of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in June 1988, the 
RO denied the veteran's claim of entitlement to service 
connection for left shoulder disability.  

2.  Evidence associated with the record since the RO's June 
1988 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for left shoulder disability.  


CONCLUSIONS OF LAW

1.  The RO's June 1988 decision, which denied entitlement to 
service connection for left shoulder disability was final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 4005(c) (1988);38 C.F.R. § 19.192 (1987) (now 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003)).  

2.  The criteria to reopen the claim of entitlement to 
service connection for left shoulder disability have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001) (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for left shoulder disability.  In June 1988, the RO denied 
entitlement to service connection for that disorder.  
Relevant evidence on file at that time consisted of the 
veteran's service medical records; statements from B. S. J., 
D.O., dated in August 1964, December 1972, and March 1973; 
reports of examinations performed by the VA in October 1964 
and May 1965; an August 1986 statement from J. W. E., D.C.; 
and records from the VA Medical Center (MC) in Columbia, 
Missouri, reflecting the veteran's treatment from March to 
May 1988.  Such records show that in May 1963, the veteran 
injured his left wrist in service.  Although he contended 
that he also injured his left shoulder, there was no 
competent evidence to support his contention.  Indeed, left 
shoulder disability was not clinically reported until the 
1980's, and there was no competent evidence of a nexus to 
service.  Accordingly, service connection was denied.  The 
veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received with which to initiate the appellate process.  
Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 4005(c); 38 C.F.R. 
§ 19.192.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.

Prior to August 29, 2001, the applicable regulations stated 
that new and material evidence was that which had not 
previously been submitted to agency decision makers, which 
bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it had to be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

If new and material evidence was presented, the VA could then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the RO's June 
1988 decision includes an opinion from a VA examiner rendered 
in November 2002.  That opinion is new in the sense that it 
was not previously been before VA decision makers.  It also 
bears directly and substantially upon the specific matter 
under consideration.  Indeed, following an examination of the 
veteran and a review of his claims folder, the examiner 
concludes that "it is at least as likely as not that his 
shoulder problems are not related to his injury that occurred 
May 16, 1963..."  Such a statement at least presents the 
possibility that the veteran's left shoulder problems are 
related to an injury in service.  Accordingly, it is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, it is new 
and material, and the claim must be reopened.  To that 
extent, the appeal is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left shoulder 
disability is reopened.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for left shoulder disability. Elkins.  It 
would be premature for the Board to take such action prior to 
the RO, as it could result in prejudice to the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92. 

In a decision issued on September 22, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a portion of the VA's duty to assist regulations, 
holding that they were inconsistent with the VCAA.  Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit noted 
that the statute granted the veteran a one year period to 
respond to a VA request for information and/or evidence (38 
U.S.C.A. § 5103(b)(1)), while the regulation provided a 30 
day period to respond to such a request (38 C.F.R. 
§ 3.159(b)(1)).  The Federal Circuit found that the response 
period provided in the regulations was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the one-year response period provided in the 
statute.  

In a statement, received in August 1999, the veteran raised 
contentions to the effect that he was denied or lost 
employment with DuPont due, at least in part, to left 
shoulder disability.  He suggests that such disability was 
noted on an examination performed by or for DuPont.  Copies 
of medical records from DuPont have not been associated with 
the claims folder.  

In light of the foregoing, further development of the record 
is warranted. Accordingly, the case is remanded for the 
following actions: 

1.  Review the claims file and ensure 
that all provisions of the Veterans 
Claims Assistance Act are properly 
applied in the development of the 
claims..  

2. Contact the veteran and ascertain when 
he was denied or lost employment with 
DuPont.  Also ascertain the location of 
the facility where he was applying for or 
was released from work.  Then contact 
DuPont and obtain copies of the veteran's 
medical records, including, but not 
limited to the report of any examination, 
performed prior to or during his 
employment.  Also contact the veteran and 
request that he furnish any such records 
in his possession.  Failures to respond 
or negative replies to any request should 
be noted in writing and associated with 
the claims folder. 

3.  When the actions in paragraph 2 has 
been completed, schedule the veteran for 
an orthopedic examination to determine 
the nature, etiology, and extent of any 
left shoulder disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  The report of the 
examination must include responses to 
each of the following items:
	
A.  State the diagnoses of all 
disorders of the left shoulder the 
veteran currently has.
	
B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the examination 
findings in conjunction with the 
information in the claims folder, as to 
whether it is at least as likely as not 
(i.e. a probability of at least 50 
percent) that the shoulder disorder is 
the result of a disease or injury the 
veteran had in service.
	
C.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the examination 
findings in conjunction with the 
information in the claims folder, as to 
whether it is at least as likely as not 
(i.e. a probability of at least 50 
percent) the left shoulder disorder is 
the result of the veteran's service-
connected left wrist disability.
	
D.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the examination 
findings in conjunction with the 
information in the claims folder, as to 
whether it is at least as likely as not 
(i.e. a probability of at least 50 
percent) that the left shoulder disorder 
increased in severity as a result of the 
veteran's service-connected left wrist 
disability.

4.  When the requested actions have been 
completed, undertake any other indicated 
development and then readjudicate the 
issues of entitlement to service 
connection for left shoulder disability 
and whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
right eye disability.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion, factual or 
legal, as to the final disposition of any unresolved issue.  
It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters remanded by the Board.  Kutscherousky v. West, 12 
Vet. App. 369, 372-373 (1999).   



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



